IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF                          : No. 210 MM 2017
PENNSYLVANIA,                            :
                                         :
                    Respondent           :
                                         :
                                         :
              v.                         :
                                         :
                                         :
GEORGE WILLIAM CARSON,                   :
                                         :
                    Petitioner


                                    ORDER



PER CURIAM

      AND NOW, this 20th day of February, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.